  
  

  

COUNSELORS AT LAW

eee

Partners
Dawn M. Cardi
© ee LED Chad L, Edgar
Associates
Robyn L. Enes
Joanna C. Kahan

me
ad
———————

ARDI & EDGAR | SOCUMENT
|

ee Of counsel
Diane Ferrone

Novernber 19, 2019

Via ECF and E-mail

Hon. Richard J. Sullivan

United States District Court for

The Southern District of New York

40 Foley Square
New York, NY 10007

Re: United States v. Kashawn Lyons, 15 CR 60 (RJS)

Dear Judge Sullivan:

Iam CJA counsel to Kashawn Lyons. Yesterday the Court scheduled Mr. Lyons’ presentment on
a violation of supervised release in the above referenced case for December 13, 2019 at 2:30 pm.

Iam out of the office on December 13, 2019. I write, with the consent of the government, to
respectfully request that the Court reschedule the presentment to December 19 or 20, 2019.

I thank the Court for its consideration.

Very truly yours,
/s/

Dawn M. Cardi
ce: All Parties (via ECF and e-mail)

IT IS HEREBY ORDERED THAT the conference previously scheduled for December 13, 2019
is adjourned until December 19, 2019 at 2:30 p.m. in Courtroom 15A.

“le he U.S:D.J.

99 Madison Avenue, 8th Floor, New York, NY 10016 © 212.481.7770 TELEPHONE ¢ 212.271.0665 FACSIMILE © 917.543.9993 ceLL © cardiedgarlaw.com
